DETAILED ACTION

Status of the Claims
Claims 1 – 20 were previously pending and subject to a final office action mailed 06/09/2020. 

Claims 1 & 11 were amended in a reply filed 09/09/2020. Claims 1 – 20 are currently pending and subject to the non-final office action below.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed after final rejection on 09/09/2020 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/26/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to the previous rejection under 35 USC 103 regarding newly-added limitations have been considered but are moot because the arguments do not apply to new references being cited in the new grounds of rejection of the currently-amended claims under 35 USC 103 below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 4 – 5, 8, 11, 14 – 15, & 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smith (US 20110068739 A1), in view of Fleming (US 20110299835 A1), in further view of Ioli (US 20050270178 A1).

As per claim 1, Smith discloses a computer-implemented system for providing emergency services notification through a centralized parking services server, comprising: 

• a plurality of smart parking devices that are each physically proximate to and which correspond to at least one of a plurality of vehicle parking spaces, each of the smart parking devices comprising a camera (Fig. 1 & [0008], monitors 12, spaces 10; [0012] “camera based systems with human or software image interpretation can be used to determine whether a vehicle is in a particular space”; [0019] “the parking space monitor 12 may include cameras”);

• a plurality of vehicle occupancy sensors that are each physically proximate to and which correspond to at least one of the parking spaces, and configured to 

• a centrally-located server comprising memory and a computer processor and configured to manage a multiplicity of motor vehicle parking spaces and to interface over a computer network with the smart parking devices and vehicle occupancy sensors (Fig. 1 & [0010] – [0014] & [0017]), 

As per the following limitations, Smith discloses that when an unauthorized individual enters a parking space that is reserved and does not move his/her vehicle, the parking space monitor device “activates an alarm sequence” and “in addition, the parking space monitor 12 may include cameras… which, upon detecting an unauthorized parker, may take a series of pictures in an attempt to identify the offender and/or his vehicle,” which highly suggests, but does not appear to explicitly disclose wherein nearby parking space monitors are also identified to initiate image recording, however, Fleming does:
	
• each of the …devices comprising memory (See at least [0033], [0035], [0038], & [0041], noting that each remote DVR device contains a memory which stores captured images and video.);

• wherein the computer processor performs the following: receive notice of an emergency event via one of the smart parking devices that receives notification of the event from an individual; identify one or more of the smart parking devices each located near the smart parking device that received the event notification; and provide a message to the identified smart parking devices to take digital images via the camera (See Fig.1 & [0033], noting “server 1 running software 9, a plurality of DVR's's [sic] installed at remote locations 2 and 8.” As per [0035], if a DVR receives a notification from an individual via “a hard-wired or wireless input or a data connection to another device such as an alarm panel or panic 

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the aforementioned teachings of Fleming to the invention of Smith, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, combining the aforementioned teachings of Fleming to the invention of Smith advantageously and predictably “allows the law enforcement agencies to actively view or assess a situation before first responders arrive on the scene,” as evidenced by Fleming (para [0041]).



• based on the emergency event, receive instructions to change the default schedule for taking digital images comprising times at which to take the digital images…; and the identified smart parking devices and the further identified smart parking devices to each take digital images based on the instructions received by the server (See [0067] – [0068], noting increasing “the rate of video data generation and capture” when a facial match of a perpetrator is made with the facial image database. In other words, the default schedule of the initial recording of Fleming, for taking digital images, is changed based on an emergency. Also see [0063] – [0064], noting obtaining video loop data comprising a “pre-determined number of video still frames during a period of time” (i.e., default schedule), and receiving instruction “data to …change the frame generation rate.” As per [0065], after receiving “monitoring activation data (i.e., emergency event)…. monitoring activation system 704 can cause video loop system 702 to increase the frequency of image data generation” (i.e., changing the default schedule for taking digital images).  Also see [0028], noting a watch list for vehicles and persons being sought by law enforcement and [0052] – [0053], noting that an “Amber Alert system 502,” which is implemented by a computing device (e.g., server), can activate “video monitoring system 118” in the vicinity of an emergency and provide imagery to a server. As per at least [0023] & [0032], “monitoring system 118” is implemented in parking meters of “meter system 102” of paras [0022] & [0025]. Also see paras [0095] – [0099], which describe a video monitoring process in which digital image data is captured according to a default “frames per second data” (i.e., default schedule) as per [0097]. As per [0098], after a crime has been committed the image data is retained for evidence, and as per [0099], video is provided in an area of a crime 

Examiner’s note: Ioli additionally teaches these optional limitations: 

• “based on the emergency event, receive instructions to change the default schedule for taking digital images comprising… a duration of time for taking the digital images; and the identified smart parking devices and the further identified smart parking devices to each take digital images based on the instructions received by the server (See [0064] - [0065], noting generating a video loop for a period of time (i.e., a first duration of the default schedule), and as per [0066], in an area in which a crime has occurred, the “Monitoring freeze system 706 generates data that causes video loop system 702 to stop looping data or otherwise erasing data that may be of interest to law enforcement personnel” and “can cause all video monitoring devices associated with meter systems 102 and monitor systems 104 to stop recording additional data” which would otherwise erase the recorded data. In other words, the duration for capturing images is changed after a crime has occurred.). 

• “based on the emergency event, receive instructions to change the default schedule for taking digital images comprising… further identified smart parking devices to take the digital items; and the identified smart parking devices and the further identified smart parking devices to each take digital images based on the instructions received by the server (See [0065], noting re-directing the video system to observe pre-determined locations after monitoring activation data is received. In other words, the system re-directs its focus to use “further identified” devices to collect imagery in pre-determined locations.).


It would have been obvious to one of ordinary skill in the art at the time of the invention to include the aforementioned teachings of Ioli to the invention of Smith / Fleming, since 

As per claims 4 & 14, Smith / Fleming / Ioli discloses a system according to claims 1 & 11. As per the following limitation, Smith does not explicitly disclose, however Fleming does:
 
• an image and sound module configured to trigger taking of digital images of an area surrounding the smart parking device from which the emergency service was notified through a camera and to record voice of the individual upon the request for the emergency service through a microphone (See [0040], noting that upon an alarm condition activation, “the DVR starts recording live video and/or audio (step 27) from the location.” Also see [0049], noting that an emergency service first responder remote viewer can view, as per at least [0029], [0031], & [0043] – [0044], audio and video streams captured from an image and sound module on an alarm-mode DVR.).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the aforementioned teachings of Fleming to the invention of Smith / Fleming / Ioli, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, combining the aforementioned teachings of Fleming to the invention of Smith / Fleming / Ioli advantageously and 

As per claims 5 & 15, Smith / Fleming / Ioli discloses a system according to claim 4 & 14. As per the following limitation, Smith does not explicitly disclose, however Fleming does:

• an upload module configured to upload the digital images of the area surrounding the smart parking device and the voice of the individual to a database interconnected to a server (See [0040], noting that upon an alarm condition activation, “the DVR starts recording live video and/or audio (step 27) from the location.” Also see [0049], noting that an emergency service first responder remote viewer can view, as per at least [0029], [0031], & [0043] – [0044], audio and video streams captured from an image and sound module on an alarm-mode DVR. The DV uploads the audio and visual files to a server as per at least [0035], [0038], [0040], & [0052] – [0053].).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the aforementioned teachings of Fleming to the invention of Smith / Fleming / Ioli, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, combining the aforementioned teachings of Fleming to the invention of Smith / Fleming / Ioli advantageously and predictably “allows the law enforcement agencies to actively view or assess a situation before first responders arrive on the scene,” as evidenced by Fleming (para [0041]).

As per claims 8 & 18, Smith / Fleming / Ioli discloses a system according to claims 5 & 15. As per the following limitation, Smith does not explicitly disclose, however Fleming does:



• an association module configured to associate the uploaded digital images and the uploaded voice with the emergency event (As per [0053], if an individual triggers a DVR to enter “alarm mode,” the server performs a search to identify “DVRs in the vicinity of the alarm and… the facial recognition search is initiated automatically by server” which “begins receiving or requesting images from DVRs in the vicinity and processing for facial data.” Also see [0040], noting that “After the upload of the initial, pre-recorded video from DVR begins, an “Alarm Event Timer” (step 26) starts. The Alarm event timer is a programmable increment instructing the DVR to capture clips for a designated period of time and upload them to the server and/or local DVRs. The DVR starts recording live video and/or audio (step 27) from the location, in predefined time increments.” Also see [0045], noting that “If a person of interest is found within a piece of incident media, the RV user has the ability to take a snapshot of a particular frame of that incident media. This is accomplished by the RV passing back the timecode or current play time of the video clip back to the server. The server, as it is storing the incident media, uses software to capture a still image from within 

• the server configured to display the emergency event associated with the uploaded digital images and uploaded voice on a Web interface through the computer network for a personnel of the emergency service (see at least [0033], [0042] – [0044], [0049], & [0053], noting remote viewing by an emergency operator, as per [0044], on a web-based interface.).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the aforementioned teachings of Fleming to the invention of Smith / Fleming / Ioli, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, combining the aforementioned teachings of Fleming to the invention of Smith / Fleming / Ioli advantageously and predictably “allows the law enforcement agencies to actively view or assess a situation before first responders arrive on the scene,” as evidenced by Fleming (para [0041]).

As per claim 11, Smith discloses a computer-implemented method (Smith, claim 1) for providing emergency services notification through a centralized parking services server, comprising: 

• managing a multiplicity of motor vehicle parking spaces through a centrally-located server, the server configured to interface over a computer network and comprising a memory and a computer processor, comprising: interfacing with the computer processor via the computer network a plurality of vehicle occupancy sensors that are each physically proximate to and which correspond to at least one of the parking spaces; (Fig. 1 & [0010] – [0014] & [0017]), 



• sensing occupancy of at least one of the parking spaces by a motor vehicle through the nearest vehicle occupancy sensor ([0009] & Fig. 2, detector 14; [0012] “inductance/capacitance sensors which utilize a wire located beneath a parking space are well known. Photoelectric proximity or reflects switches can be used. Sonar based systems are also well known.”);

• processing use of the parking space based on an identity of a driver of the motor vehicle through the nearest smart parking device ([0018] – [0019]).

As per the following limitations, Smith discloses that when an unauthorized individual enters a parking space that is reserved and does not move his/her vehicle, the parking space monitor device “activates an alarm sequence” and “in addition, the parking space monitor 12 may include cameras… which, upon detecting an unauthorized parker, may take a series of pictures in an attempt to identify the offender and/or his vehicle,” which highly suggests, but does not appear to explicitly disclose wherein nearby parking space monitors are also identified to initiate image recording, however, Fleming does:
	
• a plurality of devices that each comprise a memory (See at least [0033], [0035], [0038], & [0041], noting that each remote DVR device contains a memory which stores captured images and video.);

• notifying the server of an emergency event via one of the smart parking devices that receives notification of the event; identifying from the plurality of smart parking devices, one or more of the smart parking devices that are located near 

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the aforementioned teachings of Fleming to the invention of Smith, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination 

To the extent to which Smith does not appear to disclose wherein the identified smart parking devices are instructed to take digital images via the camera “based on a default schedule,” then accelerate the capture rate based on an emergency event, Ioli teaches this element:

• based on the emergency event, receiving instructions to change the default schedule for taking digital images comprising times at which to take the digital images…; and taking by each of the identified smart parking devices and the further identified smart parking devices, the digital images based on the received instructions on the server (See [0067] – [0068], noting increasing “the rate of video data generation and capture” when a facial match of a perpetrator is made with the facial image database. In other words, the “default schedule for taking digital images is changed. Also see [0063] – [0064], noting obtaining video loop data comprising a “pre-determined number of video still frames during a period of time” (i.e., default schedule), and receiving instruction “data to …change the frame generation rate.” As per [0065], after receiving “monitoring activation data (i.e., emergency event)…. monitoring activation system 704 can cause video loop system 702 to increase the frequency of image data generation” (i.e., changing the default schedule for taking digital images).  Also see [0028], noting a watch list for vehicles and persons being sought by law enforcement and [0052] – [0053], noting that an “Amber Alert system 502,” which is implemented by a computing device (e.g., server), can activate “video monitoring system 118” in the vicinity of an emergency and provide imagery to a server. As per at least [0023] & [0032], functions of the “monitoring system 118” are implemented by a central server which controls the parking meters of “meter system 102” of paras [0022] & [0025]. Also see paras [0095] – [0099], which describe a video 

Examiner’s note: Ioli additionally teaches these optional limitations: 

• based on the emergency event, receiving instructions to change the default schedule for taking digital images comprising …a duration of time for taking the digital images…; and taking by each of the identified smart parking devices and the further identified smart parking devices, the digital images based on the received instructions on the server (See [0064] - [0065], noting generating a video loop for a period of time, and as per [0066], in an area in which a crime has occurred, the “Monitoring freeze system 706 generates data that causes video loop system 702 to stop looping data or otherwise erasing data that may be of interest to law enforcement personnel” and “can cause all video monitoring devices associated with meter systems 102 and monitor systems 104 to stop recording additional data” which would otherwise erase the recorded data. In other words, the duration for capturing images is changed after a crime has occurred. As per at least [0023] & [0032], functions of the “monitoring system 118” are implemented by a central server.)

• based on the emergency event, receiving instructions to change the default schedule for taking digital images comprising …a broader vicinity of the smart parking devices to take the digital items; and taking by each of the identified smart parking devices and the further identified smart parking devices, the digital images based on the received instructions on the server (See [0065], noting re-directing the video system to observe pre-determined locations after monitoring activation data is received. In other words, the system re-directs its focus to use 

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the aforementioned teachings of Ioli to the invention of Smith / Fleming, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, combining the aforementioned teachings of Ioli to the invention of Smith / Fleming advantageously and predictably “allows law enforcement activities to be supported by helping to identify vehicles that are under suspicion or that may have occupants that are sought by law enforcement agencies, and by notifying appropriate authorities in a real-time environment,” as evidenced by Ioli (para [0033]).

Claims 2 – 3, 10, 12 – 13, & 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smith / Fleming / Ioli, in further view of Fulcher et al. (US 20030132288 A1).

As per claims 2 & 12, Smith / Fleming / Ioli discloses a system according to claims 1 & 11, but does not explicitly disclose, however Fulcher teaches:
 
• a contact module configured to contact the emergency services (see at least Fulcher, 0086, machine allows access voice intercom/phone connection to alert personnel of emergencies. See also 0089, allows the machine to dial 911 in any emergency); and 

• the smart parking device configured to interface the individual directly to the emergency services (see at least Fulcher, 0089, provision of microphone allows a user to provide voice commands to machine. This also allows machine to dial 911 in any emergency. See also Fig. 1 for machine setup).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the aforementioned teachings of Fulcher to the invention of Smith / Fleming / Ioli, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, combining the aforementioned teachings of Fulcher to the invention of Smith / Fleming / Ioli advantageously and predictably for the purpose of providing improved law enforcement activities (Fulcher: 0089).

As per claims 3 & 13, Smith / Fleming / Ioli discloses a system according to claims 2 & 12, but does not explicitly disclose further comprising at least one of: 

• a phone on the smart parking device directly configured to connect the individual for a communication to an operator of the emergency services; and 

• the server configured to receive a message from the individual via a mobile device of the individual and forwarding the message to the emergency service.

Fulcher teaches 
• a phone on the smart parking device directly configured to connect the individual for a communication to an operator of the emergency services (see at least Fulcher, 0089, provision of microphone allows a user to provide voice commands to machine. This also allows machine to dial 911 in any emergency. See also Fig. 1 for machine setup); and 

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the aforementioned teachings of Fulcher to the invention of Smith / Fleming / Ioli, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did 

As per claims 10 & 20, Smith / Fleming / Ioli discloses a system according to claims 1 & 11. Regarding the following limitations, Smith discloses: 

• a plurality of parking services kiosks that are each physically proximate to and which correspond to the plurality of the parking spaces (Fig. 1 & [0008], monitors 12, spaces 10; [0012] “camera based systems with human or software image interpretation can be used to determine whether a vehicle is in a particular space”; [0019] “the parking space monitor 12 may include cameras”); and 

Smith does not explicitly disclose further comprising:
• a kiosk module configured to notify the emergency services through one of the parking services kiosks for the individual upon request.

Fulcher teaches using a parking kiosks as parking meters and notify emergency service through the kiosks for the individual upon request (see at least Fulcher, 0089, provision of microphone allows a user to provide voice commands to machine. This also allows machine to dial 911 in any emergency. See also Fig. 1 for machine setup)

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the aforementioned teachings of Fulcher to the invention of Smith / Fleming / Ioli, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, combining the aforementioned teachings of Fulcher to the invention of Smith / Fleming / Ioli advantageously and .

Claims 6 – 7, 9, 16 – 17, & 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smith / Fleming / Ioli, further in view Donovan (US 20080297599 A1).

As per claims 6 & 16, Smith / Fleming / Ioli discloses system according to claims 5 & 15. As per the following limitation, Smith does not explicitly disclose, however Donovan does:

• a location module configured to identify a location of the parking device from which the emergency service was notified, time of each of the uploaded digital images was taken, and time of the uploaded voice was recorded; and a tag module configured to tag each of the uploaded digital images and the uploaded voice with the identified time and location. (see at least 0133, noting tagging uploaded video and audio data captured at remote camera with identified time and location data, with a file map interface for interfacing to a map of building. This allows the video data to be correlated to precise locations. See also 0211, video data would have been searched using meta-data for the precise time when those two men entered the parking lot. See 0066, used herein, the term video, video data is meant to include video with audio. See also Fig. 1 for hardware relationship).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the aforementioned teachings of Donovan to the invention of Smith / Fleming / Ioli, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, combining the aforementioned teachings of Donovan to the invention of Smith / Fleming / Ioli advantageously and 

As per claims 7 & 17, Smith / Fleming / Ioli discloses a system according to claims 5 & 15. As per the following limitation, Smith does not explicitly disclose, however Donovan does:

• a map module configured to display a map on the Web interface comprising the location of the parking device, nearby parking devices in the area, and uploaded digital images taken from the parking devices in the area; and 

• a log module configured to display a log on the Web interface comprising the uploaded voice of the individual (see at least Donovan, 0133, web interface for a security office allows the officer to view video data, add meta-data and view the status of any alert. See also Fig. 3 for a data table of logs of files).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the aforementioned teachings of Donovan to the invention of Smith / Fleming / Ioli, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, combining the aforementioned teachings of Donovan to the invention of Smith / Fleming / Ioli advantageously and predictably “provides an audit trail for the data… indicating from which cameras the video data was captured,” (Donovan: 0044).

As per claims 9 & 19, Smith / Fleming / Ioli discloses a system according to claims 8 & 18. As per the following limitation, Smith does not explicitly disclose, however Donovan does:


• a frequency module configured to set a frequency for taking the digital images by the smart parking device in a certain period based on time passage from the request for the emergency service; and
• remotely turn on additional cameras at the instruction of personnel (see at least Donovan, 0123, a user interface for the security officer would allow the officer to monitor alerts system-wide, turn on and off appropriate cameras, and notify authorities).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the aforementioned teachings of Donovan to the invention of Smith / Fleming / Ioli, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, combining the aforementioned teachings of Donovan to the invention of Smith / Fleming / Ioli would advantageously and predictably “help prevent and fight crime, terrorist activity, as well as ensure safety procedures are following,” (Donovan: 0212).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fry (US 20030189638 A1), para. [0071].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN J KIRK whose telephone number is (571)272-6447.  The examiner can normally be reached on Monday -Friday 9:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571)272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRYAN J KIRK/Examiner, Art Unit 3628                                                                                                                                                                                                        
/JOHN P GO/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        
February 26, 2021